          Case 5:20-cv-03176-SAC Document 8 Filed 09/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JAMIE MANNING,

                                      Plaintiff,

               v.                                           CASE NO. 20-3176-SAC


WILLIAM VENNART, et al.,

                                      Defendants.



                               MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Plaintiff’s Complaint

alleges he was unlawfully arrested in violation of his Fourth Amendment rights. He raises this

claim in connection with his pending prosecution in the District Court of Johnson County, Kansas

(Case No. 19 CR 00389).

       On February 8, 2021, the Court entered a memorandum and order to show cause (MOSC)

(ECF No. 5) directing Plaintiff to show cause why the abstention doctrine prescribed by the U.S.

Supreme Court in Younger v. Harris does not require the dismissal of his complaint. See Younger

v. Harris, 401 U.S. 37, 45 (1971).

       Plaintiff has filed a motion and a response to the MOSC, but neither of his filings address

Younger abstention, let alone show good cause why the doctrine is not applicable to his Complaint.

The motion (ECF No. 6) requests leave to file an amended complaint, but Plaintiff indicates the

only change he wants to make is to add two defendants (the city of Overland Park and Johnson



                                                   1
           Case 5:20-cv-03176-SAC Document 8 Filed 09/09/21 Page 2 of 2




County, Kansas). Adding defendants does not alter the fact that his claims are related to his

pending state prosecution and require the Court’s abstention.

         Because (1) there is an ongoing state criminal, civil, or administrative proceeding, (2) the

state court affords an adequate forum to hear the claims raised in the plaintiff's federal complaint,

and (3) the state proceedings implicate important state interests, the Court is obligated to dismiss

this action. See Weitzel v. Div. of Occupational & Prof'l Licensing, 240 F.3d 871, 875 (10th Cir.

2001).

         IT IS THEREFORE ORDERED that this action is dismissed without prejudice for the

reasons stated herein.

         IT IS FURTHER ORDERED that all pending motions are denied.

         IT IS SO ORDERED.

         DATED: This 9th day of September, 2021, at Topeka, Kansas.



                                               s/ Sam A. Crow
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  2
